UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 5, 2010 ASHLAND INC. (Exact name of registrant as specified in charter) Kentucky (State of Incorporation or Organization) 1-32532 (Commission File Number) 20-0865835 (IRS Employer Identification No.) 50 E. RiverCenter Boulevard P.O. Box 391 Covington, Kentucky (Address of principal executive offices) 41012-0391 (Zip Code) (859)815-3333 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Item 1.01.
